DETAILED ACTION
Claims 1-22 have been examined and are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 3-16, 18-19 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over US 2010/0223358 A1 (Schneider), in view of US 2018/0005323 A1 (Grassadonia).

As to Claims 1, 18 and 21, Schneider discloses a computer-implemented method; a system; and a non-transitory computer readable storage medium, respectively, for handling data traffic, comprising: 
establishing a data connection between a user terminal that is associated with a specific user and a proxy system (Schneider discloses the communication between client and proxy – Fig 5, element 501); 
handling data traffic that is received by the proxy system from the user terminal or sent from the proxy system to the user terminal, wherein the data traffic is sent to at least one destination server or received from the at least one destination server through a communication network, wherein the proxy system receives the data traffic on behalf of the user terminal (Schneider discloses the proxy handling traffic between the client 101 and Web Server 104 – Fig. 1, by providing concealed client credential information as authentication data traffic to the Web Server on behalf of the client. – Fig. 5, elements 505 and 506; and ¶ [0024]; and the proxy handles web page data exchange between the client and web server - Abstract); 
maintaining a profile database on the proxy system that stores data that describes the user terminal's activity on the communication network (Schneider 
concealing data on the proxy system that describes a previous activity of the terminal associated with the user on the communication network from the destination server to avoid online tracking of the user, wherein the concealed data has been handled by the proxy system (Schneider discloses preventing keylogger attacks by the relationship between the client and proxy server - Abstract); and 
receiving a request to access the profile database from a third-party network node and conditionally granting the third-party node access to at least a part of the data stored on the database based on predetermined requirements (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506). 
Schneider discloses the client device, but not other terminals associated with the user. However, Grassadonia discloses 
as well as an activity of other terminals associated with the user (Grassadonia discloses the user having a plurality of devices 702A,B,C,D used with payment proxies to connect to servers regarding bank accounts, financial accounts and the like, drawing from a secure database – Fig. 7 and ¶¶ [0097, 0104]).
It would have been obvious to one of ordinary skill in the art to combine secure transactions of other terminals associated with the user, taught by Grassadonia, with concealing data on the proxy system that describes a previous activity of the terminal associated with the user, taught by Schneider, in order to allow flexibility and diversity of devices to conduct web transactions..

As to Claim 3, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1 
wherein handling data traffic that is received by the proxy system from the user terminal or sent from the proxy system to the user terminal includes 
receiving a first request at the proxy system from the terminal that is addressed to a destination server and includes first data (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {confidential entry user activity}- ¶ [0024]); 
retrieving second data that is related to the first data from the profile database using data processing means at the proxy system (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication {first} and confidential {second} information entered by the user {confidential entry user activity}- ¶ [0024]); and 
forwarding at least one second request from the proxy system to the destination server, wherein the at least one second request includes the first data and the second data (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506). 

As to Claim 4, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the proxy system conceals at least part of data identifying the user terminal (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {confidential entry user activity}- ¶ [0024]). 

As to Claim 5, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, further including: 
collecting data through the user terminal that describes the user terminal's local activity and transmitting the data collected through the user terminal to the proxy system (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {collected data}- ¶ [0024]); 
receiving the data describing the user terminal's local activity at the proxy system and storing at least part of the data describing the user terminal's local activity on the profile database (Schneider discloses maintaining proxy database 107 on proxy 105 that stores {receiving and storing in the database} the user’s confidential information comprising authentication and confidential information entered by the user - ¶ [0024]). 

As to Claim 6, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 5, 
wherein the data describing the user terminal's local activity includes information that pertains to applications that are executed on the user terminal (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506. Web servers serve applications that are run on user terminals - ¶ [0020]). 

As to Claim 7, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the data traffic handled by the proxy system includes at least one of: world-wide-web data traffic and e-mail data traffic (Schneider discloses the network as Internet - ¶ [0018]). 

As to Claim 8, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the data stored on the profile database includes at least one of: a web-browsing history of any of the terminals that are associated with the user and data that is included within cookies set by destination servers that are contacted by any of the terminals (Grassadonia discloses storing and making use of the user’s transaction history - ¶ [0075]). 
It would have been obvious to one of ordinary skill in the art to combine at least one of: a web-browsing history of any of the terminals that are associated with the user, taught by Grassadonia, with the data stored on the profile database, taught by Schneider, in order to ease a user’s use of the website (Grassadonia - ¶ [0075]).

As to Claim 9, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the data stored upon the profile database includes data files that are transmitted by any terminal associated with the user terminal to the proxy system (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {confidential entry user activity}- ¶ [0024]. Grassadonia discloses the user having a plurality of devices 702A,B,C,D used with payment proxies to connect to servers regarding bank accounts, financial accounts and the like, drawing from a secure database – Fig. 7 and ¶¶ [0097, 0104]). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 10, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the proxy system grants access to a predetermined part of the data stored on the profile database to a predetermined third party subject to the authentication of the third party (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506). 

As to Claim 11, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 10, 
wherein the authentication of the third party is performed by the trusted authentication node on the communication network (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506. The proxy is the trusted node). 

As to Claim 12, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 10, 
wherein the third party is a proxy system that is associated with a different user (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506. The web server is a different user). 

As to Claim 13, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the proxy system includes at least one computing node in the communication network which is remotely accessible from the user terminal (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {confidential entry user activity}- ¶ [0024]. Grassadonia discloses the user having a plurality of devices 702A,B,C,D used with payment proxies to connect to servers regarding bank accounts, financial accounts and the like, drawing from a secure database – Fig. 7 and ¶¶ [0097, 0104]. Schneider’s Figure 1 shows the proxy and web server are remote). 
The motivation and obviousness arguments are the same as in Claim 1.

As to Claim 14, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the proxy system comprises includes a device that is physically interfaceable with the user terminal (Schneider discloses maintaining proxy database 107 on proxy 105 that stores the user’s confidential information comprising authentication and confidential information entered by the user {confidential entry user activity}- ¶ [0024]. Entry of data requires a physical interface (e.g. keyboard, button or touchscreen). 

As to Claim 15, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the user terminal includes a computing device, a communication device such as a smartphone, or an electronic device that is connected to the communication network, wherein the electronic device is associated with the user (Schneider discloses the embodiments being, inter alia, a cellular phone - ¶ [0030]). 

As to Claim 16, the combination of Schneider and Grassadonia discloses the computer-implemented method of claim 1, 
wherein the proxy system handles data traffic and maintains a profile database in relation with the terminals associated with a particular user, wherein a proxy system repository stores data that identifies the proxy system on the communication network and associates the proxy system with the user (Schneider discloses the web server asking for client authentication credentials, and providing them on behalf of the client – Figure 5, elements 504-506). 

As to Claim 19, the combination of Schneider and Grassadonia discloses the system of claim 18, 
wherein the system is distributed among a plurality of computing nodes in the communication network (Schneider’s Figure 1 depicts the clients 101 and 102, proxy server 105, and web server 104, which are all part of the system, distributed  across network 103). 

Allowable Subject Matter
Claims 2, 17, 20 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Interview Practice

USPTO Automated Interview Request (AIR)
The USPTO AIR is a new optional online interview scheduling tool that allows Applicants to request an interview with an Examiner for their pending patent application.
The USPTO AIR form is available on our website at: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
By submitting this type of interview request, the pending patent application will be in compliance with the written authorization requirement for Internet communication in accordance with MPEP §502.03. This authorization will be in effect until the Applicant provides a written withdrawal of authorization to the Examiner of record.
If you have questions or need assistance with the USPTO AIR form or with interview practice at the USPTO, please contact an Interview Specialist at http://www.uspto.gov/patent/laws-and-regulations/interview-practice/interview-specialist or send an email to ExaminerInterviewPractice@USPTO.GOV.

Examiner Notes: 
A) Prior to conducting any interview (whether using AIR or not), Applicant(s) must submit an agenda including the proposed date and time, all arguments in writing, and proposed claim amendments (if applicable). Any proposed amendments or arguments not presented in the agenda will only be heard by the Examiner, but because the Examiner will not have heard them in advance and been given an equitable opportunity to consider them, no decision will be rendered, nor agreement made. ALL AGENDAS MUST BE RECEIVED BY THE EXAMINER AT LEAST 24 HOURS PRIOR TO THE START OF THE INTERVIEW, OR THE PREVIOUS BUSINESS DAY, WHICHEVER IS LONGER, or the interview may have to be rescheduled. 
B) After-final interviews may be granted, but the agenda must be in compliance with MPEP 713.09 which limits the interview only to discussions of proposed amendments, or clarification for appeal. After-final interviews are not to be conducted for the purpose of rehashing previously made arguments. After seeing the agenda, Examiner will decide whether to grant or deny the interview.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G KEEHN whose telephone number is (571)270-5007.  The examiner can normally be reached on M-F 9:00am - 5:00pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Philip J Chea can be reached on 571-272-3951.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD G KEEHN/Primary Examiner, Art Unit 2456